NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 recites a limitation "wherein the controller is programmed to adjust its control of the metering mechanism based on the rate of bulk material being fed into the blender inlet as measured by the at least one sensor". The originally filed specification fails to provide any program to adjust its control of the metering mechanism that one of ordinary skill in the art can determine such adjustment as claimed. Merely stating the limitation in the claim does not teach/show that inventors actually invented the claimed subject matter. Claimed invention must reflect in the specification. 
Claim 13 recites a limitation “calculating the calibration factor for the type of bulk material received read from the RFID tag.” The originally filed specification fails to provide any such step. Merely stating the limitation in the claim does not teach/show that inventors actually invented the claimed subject matter. Claimed invention must reflect in the specification.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,047,717 B2 to Warren et al. (from hereinafter “’717 patent or Warren patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
For the purpose of illustration, only claims 1, 6, 12, 19 and 20 of the instant application is compared with claims 1, 3, 6-11, 17 and 19-20 of the '717 patent in the following table (underlining is used to indicate conflicting limitations):
Instant application
Patent No. US 11,047,717 B2
Claim 1, a system, comprising: 
a support structure for holding at least one portable container of bulk material at a position proximate a blender inlet, wherein the support structure comprises: 
a frame for receiving and holding the at least one portable container thereon; and 
a choke-feed outlet coupled to the frame for routing the bulk material from the at least one portable container directly into the blender inlet; 

a metering mechanism disposed at the blender inlet; and 
a controller in communication with the at least one sensor programmed to determine a rate of bulk material being routed into the blender inlet and through the metering mechanism, 








wherein the controller is programmed to adjust its control of the metering mechanism based on the rate of bulk material being fed into the blender inlet as measured by the at least one sensor.

Claim 6, a system, comprising: 
a support structure for holding at least one portable container of bulk material at a position proximate a blender inlet, wherein the support structure comprises: 

a frame for receiving and holding the at least one portable container thereon; and 
a choke-feed outlet coupled to the frame for routing the bulk material from the at least one portable container directly into the blender inlet; 
at least one sensor disposed in a position to sense an amount of bulk material in the at least one portable container; 
a metering mechanism disposed at the blender inlet; and 
a controller in communication with the at least one sensor programmed to determine a rate of bulk material being routed into the blender inlet and through the 






receive an output from a flowmeter coupled to a fluid inlet flow line to a blender unit having the blender inlet; and 
calculate a concentration of the bulk material in the blender unit based on the output from the flowmeter and the rate of bulk material being fed into the blender inlet.

Claim 12, a method, comprising: 
receiving and holding one or more portable containers of bulk material onto a frame of a support structure disposed proximate a blender inlet; 

routing bulk material from the one or more portable containers directly into the blender inlet via a choke-feed outlet; 
metering bulk material with a metering mechanism disposed at the blender inlet; 


determining, via a controller in communication with the at least one sensor, a rate of bulk material being routed into the blender inlet and through the metering mechanism; and 








calculating, via the controller, a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.

Claim 19, a method, comprising: 
receiving and holding one or more portable containers of bulk material onto a frame of a support structure disposed proximate a blender inlet; 
sensing an amount of bulk material in the one or more portable containers via at least one sensor; 
routing bulk material from the one or more portable containers directly into the blender inlet via a choke-feed outlet; 
metering bulk material with a metering mechanism disposed at the blender inlet; and






















comparing the amount of bulk material sensed to be in the one or more portable containers received on the frame of the support structure to an amount of bulk a weight ticket or on an RFID tag associated with the one or more portable containers.



Claim 20, a method, comprising: 
receiving and holding one or more portable containers of bulk material onto a frame of a support structure disposed proximate a blender inlet; 
sensing an amount of bulk material in the one or more portable containers via at least one sensor; 
routing bulk material from the one or more portable containers directly into the blender inlet via a choke-feed outlet; 
metering bulk material with a metering mechanism disposed at the blender inlet; and



















determining an amount of bulk material remaining in one or more portable containers that are partially emptied based on measurements from the at least one sensor.


laim 1 (and claim 6), a system, comprising: a portable support structure for holding at least one portable container of bulk material at a position proximate a blender inlet, wherein the support structure comprises: 
a frame for receiving and holding the at least one portable container thereon; 
at least one sensor disposed in a position to sense an amount of bulk material in the at least one portable container; and 
a choke-feed outlet coupled to the frame for routing the bulk material from the 
a metering mechanism disposed at the blender inlet; and 
a controller in communication with the at least one sensor programmed to determine the amount of bulk material contained within the at least one portable container and a rate of bulk material being routed into the blender inlet and through the metering mechanism, 
wherein the controller is programmed to calculate a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.
(Claim 6), the system of claim 5, wherein the controller is programmed to adjust its control of the metering mechanism based on the rate of bulk material being fed into the blender inlet as measured by the at least one sensor.

laim 1 (and claim 8), a system, comprising: a portable support structure for holding at least one portable container of bulk material at a position proximate a blender inlet, wherein the support structure comprises: 
a frame for receiving and holding the at least one portable container thereon; 
at least one sensor disposed in a position to sense an amount of bulk material in the at least one portable container; and 
a choke-feed outlet coupled to the frame for routing the bulk material from the at least one portable container directly into the blender inlet; 
a metering mechanism disposed at the blender inlet; and 
a controller in communication with the at least one sensor programmed to determine the amount of bulk material contained within the at least one portable container and a rate of bulk material being 
wherein the controller is programmed to calculate a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.
(Claim 8), the system of claim 1, wherein the controller receives an output from the at least one sensor and an output from a flowmeter coupled to a fluid inlet flow line to a blender unit having the blender inlet to calculate a concentration of the material in the blender unit.


Claim 9, a method, comprising: 
receiving one or more portable containers of bulk material onto a frame of a portable support structure disposed proximate a blender inlet; 

metering bulk material with a metering mechanism disposed at the blender inlet; 
sensing an amount of bulk material in the one or more portable containers received on the frame of the portable support structure using at least one sensor on the portable support structure; 
determining, via a controller in communication with the at least one sensor, a rate of bulk material being choke-fed into the blender inlet based on the amount of bulk material sensed in the one of more portable containers as a function of time; and
calibrating the metering mechanism via the controller based at least in part on the rate of bulk material determined to be choke-fed into the blender inlet based at least in part on a measurement from the at least one sensor, wherein the controller is programmed to calculate a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.

Claim 9 (and claim 10), a method, comprising: receiving one or more portable containers of bulk material onto a frame of a portable support structure disposed proximate a blender inlet; 
choke-feeding bulk material from the one or more portable containers into the blender inlet; 
metering bulk material with a metering mechanism disposed at the blender inlet; 
sensing an amount of bulk material in the one or more portable containers received on the frame of the portable support structure using at least one sensor on the portable support structure; 
determining, via a controller in communication with the at least one sensor, a rate of bulk material being choke-fed into the blender inlet based on the amount of bulk material sensed in the one of more portable containers as a function of time; and
calibrating the metering mechanism via the controller based at least in part on the rate of bulk material determined to be choke-fed into the blender inlet based at least in part on a measurement from the at least one sensor, wherein the controller is programmed to calculate a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.
Claim 10, the method of claim 9, further comprising 
comparing the amount of bulk material sensed to be in the one or more portable containers received on the frame of the portable support structure to an amount a weight ticket which was determined to be in the one or more portable containers at a location where the one or more portable container were filled with bulk material.

Claim 9 (and claim 10), a method, comprising: receiving one or more portable containers of bulk material onto a frame of a portable support structure disposed proximate a blender inlet; 
choke-feeding bulk material from the one or more portable containers into the blender inlet; 
metering bulk material with a metering mechanism disposed at the blender inlet; 
sensing an amount of bulk material in the one or more portable containers received on the frame of the portable support structure using at least one sensor on the portable support structure; 
determining, via a controller in communication with the at least one sensor, a rate of bulk material being choke-fed into the blender inlet based on the amount of bulk material sensed in the one of more portable containers as a function of time; and
calibrating the metering mechanism via the controller based at least in part on the rate of bulk material determined to be choke-fed into the blender inlet based at least in part on a measurement from the at least one sensor, wherein the controller is programmed to calculate a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.
Claim 10, the method of claim 9, further comprising 
comparing the amount of bulk material sensed to be in the one or more portable containers received on the frame of the portable support structure to an amount of bulk material recorded on a weight ticket which was determined to be in the one or more portable containers at a location where the one or more portable container were filled with bulk material.


Dependent claim correspondence is as follows:
Claim 5 of the instant application with claim 3 of the ‘717 patent.
Claim 14 of the instant application with claim 11 of the ‘717 patent.
Claim 15 of the instant application with claim 7 of the ‘717 patent.
Claim 16 of the instant application with claim 19 of the ‘717 patent.
Claim 17 of the instant application with claim 17 of the ‘717 patent.

Although the scope of claims of the instant application and claims of the Warren patent are very similar, the difference between the present claimed invention and the Warren patent is that the present application discloses a limitation “determining an amount of bulk material remaining in one or more portable containers that are partially emptied based on measurements from the at least one sensor” which is not explicitly taught by the Warren patent. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Warren patent to arrive at the instant invention because the Warren patent discloses a similar feature of “comparing the amount of bulk material sensed to be in the one or more portable containers received on the frame of the portable support structure to an amount of bulk material recorded on a weight ticket 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites a limitation “calculating the calibration factor for the type of bulk material received read from the RFID tag.” The originally filed specification fails to provide any such step. Merely stating the limitation in the claim does not teach/show that inventors actually invented the claimed subject matter. Claimed invention must reflect in the specification. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2014/0041322 Al, cited by the applicants, “Pham”) in view of Heaton et al. (US 2015/0013436 Al, cited by the applicants, "Heaton"). 
Claim 1, Pham discloses a system ([Abstract] discloses a system and method to facilitate handling of oil-field materials), comprising: a support structure (fig.2; element 50, a modular support structure) for holding at least one portable container of bulk material at a position proximate a blender inlet (fig.3; element 79-5) (shown in fig.2-3 and discussed in [0037]; [0039]; [0054]), wherein the support structure comprises: a frame (fig.2; element 56) for receiving and holding the at least one portable container thereon [0038]; and a choke-feed outlet (fig.3; element 76) coupled to the frame for routing the bulk material from the at least one portable container directly into the blender inlet (shown in fig.3 and discussed in [0039]; [0041]); at least one sensor (fig.7; element 116) disposed in a position to sense an amount of bulk material in the at least one portable container [0048]; a metering mechanism (fig.3; element 79-4) disposed at the blender inlet (shown in fig.3 and discussed in [0039] that the outflow control mechanism (79-4) coupled to a hopper (79-1) and a blender (79-5), [0039]; [0041] and fig.3); and a controller (fig.2; element 48) and outflow control mechanism (fig.3; element 78) [0039].
Pham does not explicitly teach that the controller in communication with the at least one sensor programmed to determine a rate of bulk material being routed into the blender inlet and through the metering mechanism, wherein the controller is programmed to adjust its control of the metering mechanism based on the rate of bulk material being fed into the blender inlet as measured by the at least one sensor.
As to the limitation “the controller in communication with the at least one sensor programmed to determine a rate of bulk material being routed into the blender inlet and through the metering mechanism,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Pham to arrive at the instant invention because Pham discloses the control facility and other components which control 
As to the limitation “wherein the controller is programmed to adjust its control of the metering mechanism based on the rate of bulk material being fed into the blender inlet as measured by the at least one sensor,” Pham discloses the control facility (48) and other components designed to control an amount of oilfield material (62) discharged into the blender (79-5) ([0036]; [0039] and fig.1). Further, [0030] discloses that the outlet feeders may be designed with controllable mechanisms, e.g. gates, which are adjustable to control the outflow of oilfield material. Thus, the control facility of Pham is capable of adjusting its control, and the limitation is implicitly taught. 
In any event, Heaton discloses a control system (112) that can monitor a pressure sensed by other pressure sensors dispersed throughout the bulk well material handling system (102) to determine whether there has been a drop in pressure sensed by any of the other pressure sensors ([0026]; fig.1). Thus, Heaton’s control system is capable of recognizing the change in pressure or mass and perform/adjust some other functionalities based on that. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Heaton in the system of Pham since this would precisely recognize the change in pressure of the load and the controller may adjust its control of the metering mechanism, such as stopping or postponing the functionality for a while 

Regarding Claim 2, the system of claim 1 is taught by Pham in view of Heaton.
Pham further teaches that the metering mechanism comprises a sand screw, a metering gate, or a metering valve ([0030] further discloses a proppant metering/rate control system).

Regarding Claim 3, the system of claim 1 is taught by Pham in view of Heaton.
Pham further teaches that the support structure is sized to hold multiple portable containers of bulk material thereon (multiple silos 28 are shown in fig.2 and discussed in [0037]).

Regarding Claim 5, the system of claim 1 is taught by Pham in view of Heaton.
Pham further teaches that the system comprising a hopper (fig.3; element 79-1) disposed at the blender inlet (shown in fig.3), wherein an outlet of the hopper is coupled to an inlet of the metering mechanism (shown in fig.3); and a mixer (fig.3; element 79-5) coupled to an outlet of the metering mechanism ([0039] discloses that an outflow control mechanism (79-4) coupled to a hopper (79-1) and a blender (79-5) ([0039]; [0041] and fig.3). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Heaton, and further in view of Melver et al. (US 2013/0142601 A1, cited by the applicants, “Melver”).
Regarding Claim 4, the system of claim 1 is taught by Pham in view of Heaton.

Pham does not explicitly teach that the at least one sensor comprises a strain gauge, a piezoelectric gauge, a hydraulic gauge, or a pneumatic gauge.
However, Melver teaches a self-erecting silo storage systems for use in the oil and natural gas mining and drilling industries wherein the silos may contain one or more devices for monitoring the level of the contents. Load cells or strain gauges attached to the silo legs may be used to weigh the contents of the silo [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melver in the system of Pham and use a strain gauge as a load cell since it is well-known in the art to use a strain gauge as a load cell. 

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Rondeau et al. (US 2002/0093875 A1, cited by the applicants, “Rondeau”).
Regarding Claim 6, Pham discloses a system ([Abstract] discloses a system and method to facilitate handling of oil-field materials), comprising: a support structure (fig.2; element 50, a modular support structure) for holding at least one portable container of bulk material at a position proximate a blender inlet (fig.3; element 79-5) (shown in fig.2-3 and discussed in [0037]; [0039]; [0054]), wherein the support structure comprises: a frame (fig.2; element 56) for receiving and holding the at least one portable container thereon [0038]; and a choke-feed outlet (fig.3; element 76) coupled to the frame for routing the bulk material from the at least one portable container directly into the blender inlet (shown in fig.3 and discussed in [0039]; [0041]); at least one sensor (fig.7; element 116) disposed in a position to sense an amount of bulk material 
Pham does not explicitly teach that a controller in communication with the at least one sensor programmed to determine a rate of bulk material being routed into the blender inlet and through the metering mechanism, wherein the controller is programmed to: receive an output from a flowmeter coupled to a fluid inlet flow line to a blender unit having the blender inlet; and calculate a concentration of the bulk material in the blender unit based on the output from the flowmeter and the rate of bulk material being fed into the blender inlet.
As to the limitation “the controller in communication with the at least one sensor programmed to determine a rate of bulk material being routed into the blender inlet and through the metering mechanism,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Pham to arrive at the instant invention because Pham discloses the control facility and other components which control an amount of oilfield material discharged into the blender. Thus, Pham’s self-regulating outflow control mechanism (79-4) in combination with the outflow control mechanism (78) may determine an amount of bulk material contained within the at least one portable container and a rate of bulk material being routed into the blender inlet and through the metering mechanism, and thus, the limitation is implicitly taught. 
As to the limitation “wherein the controller is programmed to: receive an output from a flowmeter coupled to a fluid inlet flow line to a blender unit having the blender inlet; and calculate a concentration of the bulk material in the blender unit based on the output from the 
Pham does not explicitly teach that an output from a flowmeter coupled to a fluid inlet flow line to a blender unit having the blender inlet to calculate a concentration of the material in the blender unit. 
However, Rondeau discloses a fluid mixing system where the gel concentration is measured by using a flow meter ([0038]; [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rondeau in the system of Pham since this is known in the art to use flowmeter to determine the concentration.

Regarding Claim 7, the system of claim 6 is taught by Pham in view of Rondeau.
Pham does not explicitly teach that the controller is programmed to control the metering mechanism based on the calculated concentration of the bulk material in the blender unit.
However, Rondeau discloses a fluid mixing system where the gel concentration is measured by using a flow meter. The system allows control of proppant and gel concentrations by means of flow meters without the need to rely on densitometer measurements. ([0038]; [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rondeau in the system of Pham since this is known in the art to use flowmeter to determine the concentration. Thus, one of 

Regarding Claim 9, the system of claim 6 is taught by Pham in view of Rondeau.
Pham further teaches that the metering mechanism comprises a sand screw, a metering gate, or a metering valve ([0030] further discloses a proppant metering/rate control system).

Regarding Claim 10, the system of claim 6 is taught by Pham in view of Rondeau.
Pham further teaches that the support structure is sized to hold multiple portable containers of bulk material thereon (multiple silos 28 are shown in fig.2 and discussed in [0037]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Rondeau, and further in view of Stromquist et al. (US 2006/0289166 A1, “Stromquist”).
Regarding Claim 8, the system of claim 6 is taught by Pham in view of Rondeau.
Pham does not explicitly teach that the system comprising a densometer installed in an outlet flowline of the blender unit and communicatively coupled to the controller, wherein the controller is programmed to compare the calculated concentration of the bulk material in the blender unit to a material concentration measured by the densometer.
However, Stromquist teaches a high-pressure injection proppant system for stimulating coal bed methane production preloads proppant, such as sand, into one or more high-pressure vessels, for delivery into a fluid stream, such a N.sub.2 gas stream [Abstract] where pressure gauges 36 and one or more densometers 38 are installed at selected locations in the system to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Stromquist in the system of Pham since this is known in the art to use the densometer to measure the concentration of a fluid. Thus, one of ordinary skill in the art can utilize the teaching of Stromquist in the system of Pham to compare the calculated concentration of the bulk material in the blender unit to a material concentration measured by the densometer. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Rondeau, and further in view of Melver.
Pham further teaches that the sensors may be load cells [0048].
Pham does not explicitly teach that the at least one sensor comprises a strain gauge, a piezoelectric gauge, a hydraulic gauge, or a pneumatic gauge.
However, Melver teaches a self-erecting silo storage systems for use in the oil and natural gas mining and drilling industries wherein the silos may contain one or more devices for monitoring the level of the contents. Load cells or strain gauges attached to the silo legs may be used to weigh the contents of the silo [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melver in the system of Pham and use a strain gauge as a load cell since it is well-known in the art to use a strain gauge as a load cell. 

Claims 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Thibault (US 6,199,511 B1, cited by the applicants).
Regarding Claim 12, a method ([Abstract] discloses a system and method to facilitate handling of oil-field materials), comprising: receiving and holding one or more portable containers (fig.2; elements 28, modular silos) of bulk material onto a frame (fig.2; element 56) of a support structure (fig.2; element 50, a modular support structure) disposed proximate a blender inlet (fig.3; element 79-5) (shown in fig.2-3 and discussed in [0037]; [0039]; [0054]); sensing (via sensors 116 of fig.7) an amount of bulk material in the one or more portable containers via at least one sensor [0048]; routing bulk material from the one or more portable containers directly into the blender inlet via a choke-feed outlet (shown in fig.3 and discussed in [0039]; [0041]); metering bulk material with a metering mechanism (fig.3; element 79-4) disposed at the blender inlet ([0039] discloses that an outflow control mechanism (79-4) coupled to a hopper (79-1) and a blender (79-5) ([0039]; [0041] and fig.3).
Pham does not explicitly teach that “determining, via a controller in communication with the at least one sensor, a rate of bulk material being routed into the blender inlet and through the metering mechanism; and calculating, via the controller, a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.”
As to the limitation “determining, via a controller in communication with the at least one sensor, a rate of bulk material being routed into the blender inlet and through the metering mechanism,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Pham to arrive at the instant invention because Pham discloses the control facility and other components which control an amount of oilfield material discharged into the blender. Thus, Pham’s self-regulating outflow 
As to the limitation “calculating, via the controller, a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor,” Thibault discloses a rotary livestock feeder with feed rate gauge (fig.1; element 100) operably associated with said adjustment mechanism, said feed rate gauge comprising a calibration means for adjusting a visual reading of the feed rate gauge while the deflector cone is maintained at a constant reference position, whereby each feeder in the system can be calibrated to provide the same feeding rate for a given feed rate gauge setting (col.2; lines 38-48, claim 18). Thus, the calibration means may calculate a calibration factor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thibault regarding calibrating the feed rate in the system of Pham since the feed rate gauge can be easily calibrated and the feed rate gauge allows the feed rates of several rotary feeders to be quickly adjusted to the same feed rate setting to obtain uniform feeding rates among the feeders for a given type of feed. 

Regarding Claim 14, the method of claim 12 is taught by Pham in view of Thibault.
Pham further teaches that the method further comprising metering bulk material from the blender inlet into an inlet of a mixing chamber via the metering mechanism (Pham discloses the oilfield material (62) is gravity fed through feeder (76) into the mixer and the amount of outflow is governed or controlled by an outflow control mechanism (78) which is self-regulating ([0039]; 

Regarding Claim 15, the method of claim 12 is taught by Pham in view of Thibault.
Pham does not explicitly teach that the method further comprising monitoring changes in the calibration factor over time.
However, Thibault discloses a rotary livestock feeder with feed rate gauge (fig.1; element 100) operably associated with said adjustment mechanism where the feed rate gauge allows the feed rates of several rotary feeders to be quickly adjusted to the same feed rate setting to obtain uniform feeding rates among the feeders for a given type of feed (col.2; lines 38-48, claim 18). This, implicitly teaches that the controller is further programmed to monitor changes of the calibration factor over time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thibault regarding calibrating the feed rate in the method of Pham since the feed rate gauge can be easily calibrated and the feed rate gauge allows the feed rates of several rotary feeders to be quickly adjusted to the same feed rate setting to obtain uniform feeding rates among the feeders for a given type of feed. 

Regarding Claim 16, the method of claim 15 is taught by Pham in view of Thibault.
Pham does not explicitly teach that the method further comprising determining when the metering mechanism needs to be replaced based on a trend of the calibration factor changing over time.


Regarding Claim 17, the method of claim 16 is taught by Pham in view of Thibault.
Pham does not explicitly teach that the method further comprising outputting a warning upon determining that the metering mechanism needs to be replaced.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Pham in view of Thibault as a general teaching to arrive at the instant invention because the system/method of Pham in view of Thibault observes the several feed rates and adjust the same feed rate setting to obtain uniform feeding rate for a given type of feed (col.2; lines 38-48). It would have been obvious to one of ordinary skill in the art to make such a decision to replace a metering mechanism based on the plurality of reading and outputting a warning regarding replacing the metering mechanism. Thus, the limitation is implicitly taught. 

Regarding Claim 18, the method of claim 12 is taught by Pham in view of Thibault.
Pham further teaches that the method further comprising performing a fracture treatment, a diversion, or a cement mixing operation using a blender unit having the blender inlet ([0054] .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham.
Regarding Claim 19, Pham discloses a method ([Abstract] discloses a system and method to facilitate handling of oil-field materials), comprising: receiving and holding one or more portable containers of bulk material (fig.2; elements 28, modular silos) onto a frame of a support structure disposed proximate a blender inlet (fig.3; element 79-5) (shown in fig.2-3 and discussed in [0037]; [0039]; [0054]); sensing (via sensors 116 of fig.7) an amount of bulk material in the one or more portable containers via at least one sensor [0048]; routing bulk material from the one or more portable containers directly into the blender inlet via a choke-feed outlet (via a feeder, fig.3; element 76) (shown in fig.3 and discussed in [0039]; [0041]); metering bulk material with a metering mechanism (fig.3; element 79-4) disposed at the blender inlet ([0039]; [0041] and fig.3).
Pham does not explicitly teach regarding “comparing the amount of bulk material sensed to be in the one or more portable containers received on the frame of the support structure to an amount of bulk material recorded on a weight ticket or on an RFID tag associated with the one or more portable containers.”
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Pham to arrive at the instant application because Pham discloses various sensors (116) positioned on the support structure parameters related to the delivery of oilfield material (62) ([0048] and fig.7). Thus, one of ordinary skill in the art can compare the recorded amount of bulk material on a weight ticket or on an RFID tag to the sensed amount using Pham’s system comprising the sensors. Therefore, the limitation is implicitly taught by Pham.

Regarding Claim 20, Pham discloses a method ([Abstract] discloses a system and method to facilitate handling of oil-field materials), comprising: receiving and holding one or more portable containers of bulk material (fig.2; elements 28, modular silos) onto a frame of a support structure disposed proximate a blender inlet (fig.3; element 79-5) (shown in fig.2-3 and discussed in [0037]; [0039]; [0054]); sensing (via sensors 116 of fig.7) an amount of bulk material in the one or more portable containers via at least one sensor [0048]; routing bulk material from the one or more portable containers directly into the blender inlet via a choke-feed outlet (via a feeder, fig.3; element 76) (shown in fig.3 and discussed in [0039]; [0041]); metering bulk material with a metering mechanism (fig.3; element 79-4) disposed at the blender inlet ([0039]; [0041] and fig.3).
Pham does not explicitly teach regarding “determining an amount of bulk material remaining in one or more portable containers that are partially emptied based on measurements from the at least one sensor.”
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Pham to arrive at the instant application because Pham discloses various sensors (116) positioned on the support structure (50) or on the modular silos (28) to detect or monitor parameters related to the delivery of oilfield material (62) ([0048] and fig.7). Thus, one of ordinary skill in the art can determine the amount of bulk material remaining in one or more portable containers that are partially emptied based on measurements using the at least one sensor disclosed in Pham’s system. Therefore, the limitation is implicitly taught by Pham.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure:
Giebeler et al. (US 2002/0176801 A1) teaches an integrated fluid delivery and analysis system and components thereof for preparing and/or analyzing samples. The components may include a transport module, a fluidics module, and an analysis module, among others [Abstract]. The time tagging method may include a scheme wherein each of said first plurality of time tags corresponds to a specific step of the preparation of each of said plurality of samples, wherein said specific step is selected from the groups of steps consisting of adding a samples component, adding a reactant, adjusting a sample temperature, adjusting a temperature corresponding to said plurality of samples wells, adjusting a sample humidity, adjusting a humidity corresponding to said plurality of sample wells, adjusting a sample gas pressure, adjusting a gas pressure corresponding to said plurality of sample wells, selecting a sample gas type, and selecting a gas type corresponding to said plurality of sample wells [0264].

Braiman (US 2015/0371521 A1) teaches a method comprises: receiving a signal from a first device that is part of a tag, the tag adapted to be affixed to a person or object, the receiving being performed by a processor within the tag; analyzing the signal within the processor to 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SUMAN K NATH/Primary Examiner, Art Unit 2861